DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amending of claims 1-3, 5-7, 9, 15, 16 and the cancellation of claims 11, 12 and 19.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/16/2020, with respect to the art rejection of claims 1 and 15 have been fully considered and are persuasive.  The art rejection of these claims has been withdrawn. 
The Examiner agrees that the art of record does not teach the newly amended subject matter.

The Examiner notes that although the Remarks states that claim 18 was amended, it was not, and the previously applied 112 rejection therefore is maintained.

Claim Objections
Claim 1 (and all claims dependent therefrom) is objected to because of the following informalities:  
Claim 1 at line 14 states “than temperatures of a second…” and is believed to more correctly read “than a temperature of a second…”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 refers to "a ceramic material" and a wavelength difference of 4.5nm. Figure 5 demonstrates some known ceramics yet the claim encompasses ALL known ceramics and is therefore considered new matter.
Further, the original specification does not teach using "a ceramic" in combination with a wavelength difference of 4.5nm. As seen in figure 5 the largest wavelength difference disclosed is 1.69nm, which means 4.5nm is new matter.
The Examiner suggests cancelling the claim. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 (and all claims dependent therefrom) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 defines “a first thermal resistor”. Claim 3, line 4, then also defines “a first thermal resistor”. It is unclear whether claim 3 is defining a new resistor element or is referring to the previously defined element, making the claim indefinite.
The Examiner suggests changing claim 3 to read “the first thermal resistor”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

The Examiner suggests cancelling the claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
Claims 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 15 outlines a method of manufacturing an optical transmitter module that makes use of optical semiconductor devices which have thermal resistors disposed between the devices and a temperature adjustment means. The thermal resistor elements are physically separated from each other, while the method further includes measuring a wavelength, comparing the wavelength to a desired wavelength range to determine a difference value, and determining the material and dimensions of one of the thermal resistors based on the wavelength difference. The prior art of record was found to teach similar methods used in thermal adjustment layers, but was not found to teach using such a method with the thermal resistor arrangement outlined in the claims. The claims are therefore in condition for allowance.


	It is noted that claim 1 is largely in condition for allowance with the exception of the above noted objection.
	The prior art of record was not found to teach or suggest the particular type of transmitter arrangement using a plurality of thermal resistors which are physically separated from each other and which are disposed between respective optical elements and a temperature adjustment means. The art of record was found to teach thermal resistor type elements that were either or both of not disposed between respective optical elements and not physically separated from each other. This claim would be in condition for allowance upon correction of the objection.
	Dependent claims 2, 13 and 14 would be in condition for allowance if claim 1’s objection were corrected.
	Dependent claims 3, 5-10 and 20 would be in condition for allowance upon correction of the 112b rejection in claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOD T VAN ROY/Primary Examiner, Art Unit 2828